IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,636-02


EX PARTE GARY DWAYNE CARRICO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR20129-A
IN THE 253RD DISTRICT COURT FROM LIBERTY COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of escape and 
sentenced to twenty-five years' imprisonment. 
	On September 23, 2009, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On January 12, 2010, the trial court signed findings of fact and
conclusions of law that were based on the affidavit from the parole division of the Texas Department
of Criminal Justice (TDCJ).  The trial court recommended that relief be granted to the extent that 
TDCJ should reconsider Applicant's motion to reopen his parole revocation hearing.  Applicant's
parole was revoked and he is therefore not illegally incarcerated on this offense.  His claim regarding
the motion to reopen his parole hearing is not a proper claim on habeas.  Ex Parte Sadberry, 864
S.W.2d 541 (Tex. Crim. App. 1993).
	Based on this Court's independent review of the entire record, we deny relief.

Filed: February 24, 2010
Do not publish